                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 1 of 21



                                          1   SUZANNE R. SCHAEFFER (pro hac vice)       JOSHUA O. REES (pro hac vice)
                                              suzanne.schaeffer@dentons.com             joshua.rees@tonation-nsn.gov
                                          2   SAMUEL F. DAUGHETY (pro hac vice)         Acting Attorney General
                                              samuel.daughety@dentons.com               TOHONO O’ODHAM NATION
                                          3   DENTONS US LLP                            P.O. Box 830
                                              1900 K Street, NW                         Sells, Arizona 85634
                                          4   Washington, District of Columbia 20006    Telephone:     (520) 383-3410
                                              Telephone:     (202) 496-7500             Facsimile:     (520) 383-2689
                                          5   Facsimile:     (202) 408-6399
                                          6   JESSICA L. DUGGAN (SBN 271703)
                                              jessica.duggan@dentons.com
                                          7   DENTONS US LLP
                                              One Market Plaza, Spear Tower, 24th Fl.
                                          8   San Francisco, California 94105
                                              Telephone:    (415) 267-4000
                                          9   Facsimile:    (415) 267-4198
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   Attorneys for Amicus Curiae
                                              Tohono O’odham Nation
                                         11
                                                                       UNITED STATES DISTRICT COURT
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                         13                                 OAKLAND DIVISION

                                         14
                                              SIERRA CLUB and SOUTHERN BORDER              Case No. 4:19-cv-00892-HSG
                                         15   COMMUNITIES COALITION,
                                                                                           AMICUS CURIAE BRIEF OF TOHONO
                                         16                    Plaintiffs,                 O’ODHAM NATION IN SUPPORT OF
                                                                                           PLAINTIFFS’ MOTION FOR
                                         17          v.                                    PARTIAL SUMMARY JUDGMENT
                                         18   DONALD J. TRUMP, et al.,
                                         19                    Defendants.
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                    AMICUS CURIAE BRIEF OF TOHONO
                                                                                                                  O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 2 of 21



                                          1                                                      TABLE OF CONTENTS

                                          2                                                                                                                                            Page

                                          3   INTRODUCTION AND INTEREST OF AMICUS CURIAE THE TOHONO O’ODHAM
                                                   NATION .......................................................................................................................... 1
                                          4
                                              ARGUMENT ............................................................................................................................... 3
                                          5
                                              I.        Yuma Sector Project 3 Will Cause Irreparable Harm To Natural And Cultural
                                          6             Resources Of Great Importance To The Nation. ............................................................. 3
                                          7                        A.         The Nation’s Significant Interest in Natural and Cultural Resources
                                                                              on its Reservation and in Areas Affected by the Planned
                                          8                                   Construction ............................................................................................. 3
                                          9                        B.         The Construction of a Border Wall in Yuma Sector Project 3 Will
                                                                              Cause Irreparable Harm to Valuable Cultural and Natural
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10                                   Resources ................................................................................................. 5
                                         11                        C.         A Preliminary Injunction to Protect these Resources is in the
                                                                              Public Interest........................................................................................... 7
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              II.       The Planned Construction will Cause Irreparable Harm to the Nation’s Public
                                         13             Safety and Related Resources .......................................................................................... 8
                                         14                        A.         Impacts of Increased Border Crossing Activity on the Nation ................ 8
                                         15                        B.         The Planned Construction Will Result in Increased Migrant Traffic
                                                                              and Harms to the Nation .......................................................................... 9
                                         16
                                                                   C.         The Harms to the Nation are Inconsistent with the Public Interest........ 13
                                         17
                                              III.      The Federal Government’s Trust Responsibility to the Nation Amplifies the
                                         18             Nation’s Interest in this Case. ........................................................................................ 14
                                         19   CONCLUSION .......................................................................................................................... 15
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                                                         AMICUS CURIAE BRIEF OF TOHONO
                                                                                                                     i                                 O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 3 of 21



                                          1                                                  TABLE OF AUTHORITIES
                                          2                                                                                                                                  Page(s)
                                          3   Cases
                                          4
                                              All. for Wild Rockies v. Cottrell,
                                          5       622 F.3d 1045 (9th Cir. 2010).....................................................................................................8

                                          6   All. for the Wild Rockies v. Cottrell,
                                                  632 F.3d 1127 (9th Cir. 2011)...............................................................................................8, 13
                                          7
                                              California v. Azar,
                                          8      911 F.3d 558 (9th Cir. 2018).....................................................................................................14
                                          9   California v. Azar,
                                                 No. 19-CV-01184, 2019 WL 1877392 (N.D. Cal. Apr. 26, 2019) .......................................2, 14
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10

                                         11   Colorado River Indian Tribes v. Marsh,
                                                 605 F. Supp. 1425 (C.D. Cal. 1985) ...........................................................................................7
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              Cty. of Santa Clara v. Trump,
                                         13      250 F. Supp. 3d 497 (N.D. Cal. 2017) ......................................................................................14
                                         14   Earth Island Inst. v. Elliott,
                                         15      290 F. Supp. 3d 1102 (E.D. Cal. 2017) .....................................................................................14

                                         16   Golden Gate Rest. Ass’n v. City & Cty. of San Francisco,
                                                 512 F.3d 1112 (9th Cir. 2008).....................................................................................................2
                                         17
                                              Lands Council v. McNair,
                                         18      537 F.3d 981 (9th Cir. 2008).....................................................................................................13
                                         19   Morris v. N. Haw. Cmty. Hosp.,
                                                37 F. Supp. 2d 1181 (D. Haw. 1999) ........................................................................................14
                                         20

                                         21   Morton v. Ruiz,
                                                415 U.S. 199 (1974) ..................................................................................................................14
                                         22
                                              Nance v. EPA,
                                         23      645 F.2d 701 (9th Cir. 1981).....................................................................................................14
                                         24   Northern Arapahoe Tribe v. Hodel,
                                                 808 F.2d 741 (10th Cir. 1987)...................................................................................................15
                                         25
                                              Parravano v. Babbitt,
                                         26
                                                 70 F. 3d 539 (9th Cir. 1995).......................................................................................................15
                                         27
                                              Pyramid Lake Paiute Tribe of Indians v. Morton,
                                         28      354 F. Supp. 252 (D.D.C. 1972) ...............................................................................................15

                                                                                                                                     AMICUS CURIAE BRIEF OF TOHONO
                                                                                                                 ii                                O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 4 of 21



                                          1   Quechan Tribe of Fort Yuma Indian Reservation v. U.S. Dep’t of Interior,
                                                 755 F. Supp. 2d 1104 (S.D. Cal. 2010) .......................................................................................7
                                          2
                                              Ramos v. Nielsen,
                                          3
                                                 336 F. Supp. 3d 1075 (N.D. Cal. 2018) ................................................................................2, 14
                                          4
                                              S. Fork Band Council of W. Shoshone of Nevada v. U.S. Dep’t of Interior,
                                          5       588 F.3d 718 (9th Cir. 2009).......................................................................................................7

                                          6   Save Our Sonoran, Inc. v. Flowers,
                                                 408 F.3d 1113 (9th Cir. 2005).....................................................................................................8
                                          7
                                              South Fork Band Council v. US Dept. of Interior,
                                          8      588 F. 3d 718 (9th Cir. 2009)......................................................................................................8
                                          9
                                              Spiegel v. City of Houston,
                                                 636 F.2d 997 (5th Cir. 1981).....................................................................................................14
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10

                                         11   United States v. North Carolina,
                                                 192 F.Supp.3d 620 (M.D.N.C. 2016)........................................................................................14
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              Tribal Authorities
                                         13
                                              CONSTITUTION OF THE TOHONO O’ODHAM NATION (1986),
                                         14
                                                Article XVIII, § 1
                                         15     http://tolc-nsn.org/docs/Constitution.pdf ....................................................................................3

                                         16   Tohono O’odham Legislative Council Resolution No. 07-714
                                                 http://www.tolc-nsn.org/docs/Actions07/07714.pdf ...................................................................4
                                         17
                                              Tohono O’odham Legislative Council Resolution No. 18-032
                                         18      http://tolc-nsn.org/docs/actions18/18032.pdf..............................................................................8
                                         19   Tohono O’odham Legislative Council Resolution No. 19-088
                                         20      http://tolc-nsn.org/docs/Actions19/19088.pdf.............................................................................9

                                         21   Statutes

                                         22   Arizona Desert Wilderness Act of 1990, 16 U.S.C. § 1132 note..................................................4, 5

                                         23        § 301(f)(1) ...................................................................................................................................5
                                         24        § 301(f)(2) ...................................................................................................................................5
                                         25        § 301(g)(1) ..................................................................................................................................5
                                         26        § 301(g)(2) ..................................................................................................................................5
                                         27
                                              10 U.S.C. § 2808 ...........................................................................................................................3, 5
                                         28
                                                                                                                                            AMICUS CURIAE BRIEF OF TOHONO
                                                                                                                      iii                                 O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 5 of 21



                                          1   Other Authorities
                                          2   Nunez-Neto, B. and Vina, S., Congressional Research Service, Border Security:
                                                 Barriers Along the U.S. International Border (Sept. 21, 2006),
                                          3
                                                 https://trac.syr.edu/immigration/library/P1065.pdf .........................................................7, 10, 12
                                          4
                                              Rankin, Adrianne G., Archeological Survey of Organ Pipe Cactus National
                                          5      Monument, Southwestern Arizona: 1989-1991, Publications in Anthropology
                                                 61, Tucson, Arizona: Western Archeological and Conservation Center (1995),
                                          6      https://core.tdar.org/document/4301/archeological-survey-at-organ-pipe-
                                                 national-monument-southwestern-arizona-1989-1991 ...............................................................4
                                          7
                                              Saxton, D., Saxton, L., & Enos, S., TOHONO O’ODHAM/PIMA TO ENGLISH: ENGLISH
                                          8
                                                 TO TOHONO O’ODHAM/PIMA DICTIONARY, Tucson, AZ: The University of
                                          9      Arizona Press (2d ed. 1998) ........................................................................................................4
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   Testimony of The Hon. Edward Manuel, Chairman, Tohono O’odham Nation,
                                                 U.S. House Committee on Appropriations, Subcommittee on Interior,
                                         11      Environment and Related Agencies (Mar. 6, 2019),
                                                 https://docs.house.gov/meetings/AP/AP06/20190306/109006/HHRG-116-
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                 AP06-Wstate-ManuelE-20190306.pdf........................................................................................9
                                         13
                                              Tohono O’odham Nation Issue Brief: The Tohono O’odham Nation Opposes a
                                         14      “Border Wall” (Feb. 2017),
                                                 http://www.tonation-nsn.gov/wp-content/uploads/2017/02/Issue-Brief-Tohono-
                                         15      Oodham-Nation-Opposes-Border-Wall.pdf ................................................................................8
                                         16   U.S. Border Patrol, Environmental Impact Statement for Construction,
                                                 Maintenance, and Operation of Tactical Infrastructure, Rio Grande Valley
                                         17
                                                 Sector, Texas (Nov. 2007),
                                         18      https://www.dhs.gov/sites/default/files/publications/0006_-
                                                 _bw1_foia_cbp_000649-001186_part1.pdf, .........................................................................7, 10
                                         19
                                              U.S. Border Patrol FOIA Response, Environmental Assessment for the Proposed
                                         20      Installation, Operation, and Maintenance of Primary Pedestrian Fence Near
                                                 Lukeville, Arizona (Jan. 2008),
                                         21      https://www.dhs.gov/sites/default/files/publications/0001_-
                                         22      _bw6_foia_cbp_000899_-_001536_part1.pdf
                                                 https://www.dhs.gov/sites/default/files/publications/0001_-
                                         23      _bw6_foia_cbp_000899_-_001536_part2.pdf ............................................................7, 8, 10, 11

                                         24   U.S. Fish and Wildlife Service, Cabeza Prieta National Wildlife Refuge:
                                                 Comprehensive Conservation Plan, Wilderness Stewardship Plan and
                                         25      Environmental Impact Statement (Aug. 2006),
                                         26      https://www.fws.gov/uploadedFiles/CPNWREIS.pdf ................................................................4

                                         27

                                         28
                                                                                                                                    AMICUS CURIAE BRIEF OF TOHONO
                                                                                                                iv                                O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 6 of 21



                                          1   U.S. National Park Service, Effects of the International Boundary Pedestrian
                                                 Fence in the Vicinity of Lukeville, Arizona, on Drainage Systems and
                                          2      Infrastructure, Organ Pipe Cactus National Monument, Arizona (Aug. 2008),
                                          3      https://www.nps.gov/orpi/learn/nature/upload/FloodReport_July2008_final.pdf ......................6

                                          4   Woods, Teri Knutson; Blaine, Karen; and Francisco, Lauri (2002) “O’odham
                                                Himdag as a Source of Strength and Wellness Among the Tohono O’odham of
                                          5     Southern Arizona and Northern Sonora, Mexico,” 29 J. OF SOCIOLOGY &
                                                SOCIAL WELFARE (2002),
                                          6     https://scholarworks.wmich.edu/jssw/vol29/iss1/4 .....................................................................4
                                          7

                                          8

                                          9
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10

                                         11
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                                           AMICUS CURIAE BRIEF OF TOHONO
                                                                                                         v                               O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 7 of 21



                                          1                   INTRODUCTION AND INTEREST OF AMICUS CURIAE
                                                                     THE TOHONO O’ODHAM NATION
                                          2
                                                     Amicus Tohono O’odham Nation (“Nation”) is a federally recognized Indian tribe with
                                          3
                                              more than 34,000 members. The O’odham have lived in what is now Arizona and northern
                                          4
                                              Mexico since time immemorial. The Nation’s Reservation in southern Arizona is one of the
                                          5
                                              largest in the country, comprising nearly 2.8 million acres. When the international line marking
                                          6
                                              the boundary between the United States and Mexico was drawn in 1854, it sliced through the
                                          7
                                              Nation’s aboriginal territory, separating its people. As a result, the Nation’s Reservation shares a
                                          8
                                              62-mile border with the Republic of Mexico, and approximately two thousand of the Nation’s
                                          9
                                              members live on the Mexican side of the border. The Nation’s ancestral territory and traditional
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10
                                              homelands include Cabeza Prieta National Wildlife Refuge, which is the subject of a substantial
                                         11
                                              portion of Defendants’ contemplated Yuma Sector Project 3 and related Tucson Sector Project 1
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              border wall construction, and Organ Pipe Cactus National Monument (also subject to Tucson
                                         13
                                              Sector Project 1 and 2 border wall construction), which sits between Cabeza Prieta and the
                                         14
                                              western boundary of the Nation’s Reservation. The Nation has significant and well-documented
                                         15
                                              connections to these lands and the plants, animals, and cultural resources within these areas.
                                         16
                                                     The Nation’s location on the Mexican border exposes its Reservation and members to
                                         17
                                              major impacts from border crossing traffic, including border-related burglaries and thefts, litter,
                                         18
                                              land desecration, destruction of natural resources and protected species, migrant rescues, migrant
                                         19
                                              deaths, drug trafficking, and human smuggling. While the Nation works closely with U.S.
                                         20
                                              Customs and Border Patrol (“CBP”) and U.S. Immigration and Customs Enforcement on a
                                         21
                                              variety of state-of-the-art border security measures, it strongly opposes construction of a physical
                                         22
                                              wall on its southern boundary, as it would divide the Nation’s historic lands and communities,
                                         23
                                              hamper the Nation’s traditional crossings for domestic, ceremonial, and religious purposes,
                                         24
                                              prevent the migration of wildlife, exacerbate flooding, harm wildlife and natural resources sacred
                                         25
                                              to the O’odham, and militarize the Nation’s border. What is more, the Nation receives extremely
                                         26
                                              limited federal funding to address border impacts, and therefore is forced to spend millions of
                                         27
                                              dollars annually from its own treasury on border security and enforcement and associated costs.
                                         28
                                                                                                             AMICUS CURIAE BRIEF OF TOHONO
                                                                                                1                          O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 8 of 21



                                          1           The Nation agrees with Plaintiffs that the Defendants’ planned border wall construction

                                          2   contemplated by Yuma Sector Project 3 must be enjoined for the reasons stated in Plaintiffs’

                                          3   Motion for Partial Summary Judgment (Oct. 11, 2019) (Dkt. No. 210), and writes separately to

                                          4   articulate the substantial and irreparable harm that the planned border wall construction will cause

                                          5   to the Nation. Yuma Sector Project 3 contemplates the construction of over thirty miles of border

                                          6   wall, through approximately half of Cabeza Prieta National Wildlife Refuge, to connect with the

                                          7   planned construction of border wall in Tucson Sector Projects 1 and 2, which calls for

                                          8   construction across both Cabeza Prieta and Organ Pipe Cactus National Monument, ending less

                                          9   than two miles from the western boundary of the Nation’s Reservation. This new border wall will
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   cause irreparable harm to natural and cultural resources of significant importance to the Nation,

                                         11   both in these sensitive areas and on the Nation’s Reservation. The construction of the border wall
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   in these areas also will substantially increase migrant traffic on the Nation’s Reservation lands,
            (202) 496-7500




                                         13   and exacerbate the impacts that the Nation experiences from this traffic and the cost to the Nation

                                         14   to address it.

                                         15           These harms also speak directly to the public interest factor for Plaintiffs’ requested

                                         16   injunctive relief, which properly focuses on the impact of the challenged conduct on non-parties

                                         17   like the Nation. See California v. Azar, No. 19-CV-01184, 2019 WL 1877392, at *13 (N.D. Cal.

                                         18   Apr. 26, 2019) (“Plaintiffs are not the only ones that will suffer hardship absent an injunction…In

                                         19   considering the public interest, we may consider the hardship to all individuals covered by the
                                         20   [challenged law], not limited to parties….”), quoting Golden Gate Rest. Ass’n v. City & Cty. of

                                         21   San Francisco, 512 F.3d 1112, 1126 (9th Cir. 2008); see also Ramos v. Nielsen, 336 F. Supp. 3d

                                         22   1075, 1085-86 (N.D. Cal. 2018) (noting that “[t]he amicus briefs underscore that the harms to

                                         23   [Plaintiffs] will also harm the public interest.”). The Nation’s interest is particularly relevant

                                         24   because the United States has a special responsibility for the Tribe as its federal trustee, a

                                         25   responsibility that extends to the protection of tribal reservation lands and resources. The harms to

                                         26   the Nation and its trust resources that this border wall construction will cause, coupled with the

                                         27   harm Plaintiffs already have identified, decidedly tips this factor in favor of injunction. Id. at

                                         28   1089 (noting “that, without a preliminary injunction, there is a strong likelihood that Plaintiffs
                                                                                                               AMICUS CURIAE BRIEF OF TOHONO
                                                                                                 2                           O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 9 of 21



                                          1   would suffer irreparable injury, with concomitant harm to state and local communities as well.”).

                                          2
                                                                                              ARGUMENT
                                          3
                                              I.      YUMA SECTOR PROJECT 3 WILL CAUSE IRREPARABLE HARM TO
                                          4           NATURAL AND CULTURAL RESOURCES OF GREAT IMPORTANCE TO THE
                                                      NATION.
                                          5
                                                      Yuma Sector Project 3 would create a 31-mile long, 30-foot high wall, together with road
                                          6
                                              improvements and lighting in Cabeza Prieta National Wildlife Refuge.1 This construction would
                                          7
                                              connect with other planned border wall construction (which is the subject of this Court’s previous
                                          8
                                              injunction)2 creating a 74-mile long wall that ends less than two miles from the western boundary
                                          9
                                              of the Nation’s Reservation. Defendants’ construction of this border wall will cause irreparable
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10
                                              harm to cultural and natural resources of vital importance to the Nation, both in terms of damage
                                         11
                                              to the resources from construction and associated impacts at the Project sites off-reservation, and
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              damage caused by increased migrant traffic and interdiction on-reservation.
                                         13

                                         14           A.       The Nation’s Significant Interest in Natural and Cultural Resources on its
                                                               Reservation and in Areas Affected by the Planned Construction.
                                         15           Like many Native American tribes, the preservation and protection of the natural and
                                         16   cultural environment of its homelands is profoundly important to the Tohono O’odham Nation.
                                         17   The Nation has enshrined these values in its Constitution, which states, at Article XVIII, Sec. 1:
                                         18
                                                               It shall be the policy of the Tohono O’odham Nation to encourage
                                         19                    productive and enjoyable harmony between members of the nation
                                                               and their environment; to promote efforts which will preserve and
                                         20                    protect the natural and cultural environment of the Tohono
                                         21                    O’odham Nation, including its lands, air, water, flora and fauna, its
                                                               ecological systems, and natural resources, and its historic and
                                         22                    cultural artifacts and archeological sites; and to create and maintain
                                                               conditions under which members of the nation and nature can exist
                                         23                    in productive harmony and fulfill the social, economic, and other
                                                               requirements of present and future generations of members of the
                                         24                    Tohono O’odham Nation.3
                                         25   1
                                                See Dkt. No. 201, Notice of Decision by the Department of Defense to Authorize Border Barrier Projects Pursuant
                                         26   to 10 U.S.C. § 2808, Exhibit 1 at 3 (Sept. 3, 2019).
                                              2
                                                Dkt. No. 185, Order Granting in Part and Denying in Part Plaintiffs’ Motion for Partial Summary Judgment,
                                         27   Denying Defendants’ Motion for Partial Summary Judgment, Certifying Judgment for Appeal and Denying Request
                                              to Stay (June 28, 2019).
                                              3
                                         28     CONSTITUTION OF THE TOHONO O’ODHAM NATION, art, XVIII, § 1 (1986), available at http://tolc-
                                              nsn.org/docs/Constitution.pdf.
                                                                                                                      AMICUS CURIAE BRIEF OF TOHONO
                                                                                                      3                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 10 of 21



                                          1   The Nation further has recognized that “access to and preservation of the Nation’s traditional

                                          2   lands and sacred sites” including in Cabeza Prieta National Wildlife Refuge, “are essential to the

                                          3   O’odham himdag.”4 “Himdag” is a word that escapes easy translation, but has been referred to as

                                          4   “a way of life; a culture; a custom or practice; traditions.”5

                                          5           In 1990, Congress set aside the vast majority of the Cabeza Prieta Wildlife Refuge

                                          6   (including portions impacted by Defendants’ border wall construction) as protected wilderness

                                          7   area through the Arizona Desert Wilderness Act of 1990.6 The U.S. Fish and Wildlife Service’s

                                          8   2006 Comprehensive Plan for Cabeza Prieta National Wildlife Refuge notes that

                                          9   “[e]thnographically, the refuge was the homeland of the Hia C-ed O’odham,” 7 most of whom are
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   members of the Nation, and that “the Tohono O’odham Nation and Hia-Ced O’odham band …

                                         11   have cultural links to the refuge lands.”8 Existing survey work in these areas underscores
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   significant cross-border activity on the part of the Nation’s ancestors. Cabeza Prieta lands show
            (202) 496-7500




                                         13   substantial evidence of the early desert southwest shell trade, whereby “the Hohokam and other

                                         14   southwestern cultural groups obtained marine shell primarily from the Pacific Ocean,” and

                                         15   principally in the Gulf of California.9 But while “45 prehistoric and historic sites have been

                                         16   recorded by statewide survey … [l]ess than one percent of the refuge has been inventoried for

                                         17   archeological and historic sites.”10

                                         18
                                              4
                                         19     Tohono O’odham Legislative Council Resolution No. 07-714 at 1, available at http://www.tolc-
                                              nsn.org/docs/Actions07/07714.pdf.
                                              5
                                         20     Saxton, D., Saxton, L., & Enos, S., TOHONO O'ODHAM/PIMA TO ENGLISH: ENGLISH TO TOHONO O'ODHAM/PIMA
                                              DICTIONARY, Tucson, AZ: The University of Arizona Press (2d ed. 1998) at 22; see also Woods, Teri Knutson;
                                         21   Blaine, Karen; and Francisco, Lauri (2002) O’odham Himdag as a Source of Strength and Wellness Among the
                                              Tohono O’odham of Southern Arizona and Northern Sonora, Mexico, 29 J. OF SOCIOLOGY & SOCIAL WELFARE 1, 41-
                                         22   49 (2002), available at https://scholarworks.wmich.edu/jssw/vol29/iss1/4. “Himdag” is alternately transliterated
                                              “himthag.” See id. at 41.
                                              6
                                         23     16 U.S.C. § 1132 note; Pub. L. No. 101-628, 104 Stat. 4478 (Nov. 28, 1990), title III.
                                              7
                                                U.S. Fish and Wildlife Service, Cabeza Prieta National Wildlife Refuge: Comprehensive Conservation Plan,
                                         24   Wilderness Stewardship Plan and Environmental Impact Statement (Aug. 2006) at 172, 586, available at
                                              https://www.fws.gov/uploadedFiles/CPNWREIS.pdf.
                                              8
                                         25     Id. at 172.
                                              9
                                                Rankin, Adrianne G., Archeological Survey of Organ Pipe Cactus National Monument, Southwestern Arizona:
                                         26   1989-1991, Publications in Anthropology 61, Tucson, Arizona: Western Archeological and Conservation Center
                                              (1995), available at https://core.tdar.org/document/4301/archeological-survey-at-organ-pipe-national-monument-
                                         27   southwestern-arizona-1989-1991 at 631; see also id. at 59 (noting that “Charlie Bell Well, also in the Cabeza Prieta
                                              Refuge, and several Sedentary-period sites identified during the present survey of Organ Pipe, appear to have played
                                         28   a key role in the shell trading network.”).
                                              10
                                                 U.S. Fish and Wildlife Service, supra n.7, at 170.
                                                                                                                       AMICUS CURIAE BRIEF OF TOHONO
                                                                                                       4                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 11 of 21



                                          1          B.      The Construction of a Border Wall in Yuma Sector Project 3 Will Cause
                                                             Irreparable Harm to Valuable Cultural and Natural Resources
                                          2
                                                     In addition to violating the requirements of 10 U.S.C. § 2808, as Plaintiffs argue in their
                                          3
                                              motion [Dkt. No. 210 at 8-13], Defendants’ use of military construction funds to build border
                                          4
                                              walls in Cabeza Prieta is entirely inconsistent with Congress’ explicit directive in creating Cabeza
                                          5
                                              Prieta as a wilderness area. The Arizona Desert Wilderness Act of 1990 specifies that the only
                                          6
                                              military activities permitted within Cabeza Prieta wilderness areas are the continuation of “low-
                                          7
                                              level overflights by military aircraft” or “maintenance of existing associated ground
                                          8
                                              instrumentation.” § 301(f)(1) and (2). In contrast, border operations within these areas are
                                          9
                                              allowed to continue through the Immigration and Naturalization Service (now U.S. Citizenship
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10
                                              and Immigration Services), the Drug Enforcement Administration, and the United States Customs
                                         11
                                              Service (now CBP). Id. at § 301(g)(1) and (2). Defendants’ planned construction in Yuma Sector
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                              Project 3 violates Congress’ careful directive in separating military and civilian border and law
                                         13
                                              enforcement activities.
                                         14
                                                     This construction also will undoubtedly destroy numerous trees, cacti, and other plants of
                                         15
                                              significant and recognized interest to the Nation, disturb or destroy archaeological sites of
                                         16
                                              O’odham ancestors, and hamper or eliminate wildlife migration and access to vitally important
                                         17
                                              sources of water. See, e.g., Dkt. 210-1, Exh. 4, Second Broyles Decl. ¶¶ 6, 15-17 (impacts to
                                         18
                                              wildlife, water sources, biological resources), Exh. 9, Second Hartmann Decl. ¶¶ 9, 15-16
                                         19
                                              (impacts to water sources, wildlife, indigenous people), Exh. 16, Tuell Decl. ¶¶ 4, 7, 13 (impacts
                                         20
                                              to wildlife, water, soil, and native plants). In addition, because much of the impacted land is
                                         21
                                              under-surveyed from a cultural and archeological perspective, it is likely that construction will
                                         22
                                              disturb or destroy additional cultural resources that have yet to be ascertained. As noted above,
                                         23
                                              these harms may be particularly acute near the border in Cabeza Prieta, where ancestral O’odham
                                         24
                                              trade routes involved significant cross-border traffic from the Gulf of California.
                                         25
                                                     Completed border walls are also likely to increase flooding near the Project area,
                                         26
                                              permanently altering nearby vegetation and hydrological and cultural resources on a massive
                                         27
                                              scale. The National Park Service detailed similar impacts in 2008 following a summer monsoon
                                         28
                                                                                                             AMICUS CURIAE BRIEF OF TOHONO
                                                                                                5                          O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 12 of 21



                                          1   storm (an event exceedingly common in Southern Arizona) that delivered 1-2 inches of rain in the

                                          2   area of the then newly-constructed 5.2 miles of Lukeville pedestrian fencing in Tucson Project

                                          3   Sector 2.11 Contrary to the Finding of No Significant Impact that accompanied the Lukeville EA,

                                          4   the Park Service found that, in actuality, flooding led to significant blockage and sedimentation

                                          5   along the fence line, along with elevated ponding in blocked areas and corresponding water

                                          6   deprivation on the other side of the fence.12 The Park Service concluded that “[d]uring the next

                                          7   few decades, vegetation change will occur in those areas along the northern edge of the patrol

                                          8   road that receive and retain runoff,” and that “natural resources [of the Monument] and [Park

                                          9   Service] infrastructure will be impacted, as well as resources and infrastructure on neighboring
                                              lands in the U.S. and Mexico.”13 The Park Service anticipated that other short- and long-term
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10

                                         11   impacts would include the following:
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
                                                           
            (202) 496-7500




                                                               Riparian vegetation will change in response to increase
                                         13                    sedimentation.
                                                              Channel morphology and floodplain function will change over
                                         14
                                                               time.
                                         15                   Channelized waters will begin a gullying process that has the
                                                               potential to transform land surfaces in the affected watersheds.14
                                         16

                                         17           Given that the proposed construction contemplates a wall that, together with Tucson

                                         18   Sector Projects 1 and 2 is more than fourteen times as long, these effects will surely be magnified,

                                         19   with corresponding harm to resources beyond the construction footprint.

                                         20           What is more, as discussed below in Section II, the planned wall construction will also

                                         21   cause harm to natural resources, wildlife, and archeological and cultural resources on the Nation’s

                                         22   Reservation because it will result in increased migrant traffic in these areas. Indeed, in its

                                         23   Environmental Impact Statement for pedestrian fencing (i.e., a wall) in the Rio Grande Valley

                                         24   Sector, CBP acknowledged that this increased traffic in areas without pedestrian fencing would

                                         25
                                              11
                                         26      U.S. National Park Service, Effects of the International Boundary Pedestrian Fence in the Vicinity of Lukeville,
                                              Arizona, on Drainage Systems and Infrastructure, Organ Pipe Cactus National Monument, Arizona (Aug. 2008) at 1,
                                         27   available at https://www.nps.gov/orpi/learn/nature/upload/FloodReport_July2008_final.pdf.
                                              12
                                                 Id. at 12-15.
                                              13
                                         28      Id. at 15-16.
                                              14
                                                 Id. at 16.
                                                                                                                      AMICUS CURIAE BRIEF OF TOHONO
                                                                                                      6                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 13 of 21



                                          1   “reduce vegetation, disturb soils, and lead to increased soil erosion,” adversely impact wildlife

                                          2   and wildlife habitat, “uncover and destroy unknown” archeological resources, and cause “long-

                                          3   term major adverse impacts” to sensitive species.”15 Similar harms to resources on the Nation’s

                                          4   Reservation are extremely likely given that the Nation’s western boundary is less than two miles

                                          5   from the eastern terminus of the planned wall construction associated with Yuma Sector Project 3

                                          6   and Tucson Sector Projects 1 and 2.16

                                          7            C.       A Preliminary Injunction to Protect these Resources is in the Public Interest.
                                          8            Courts repeatedly have found that the public interest favors injunctive relief to protect

                                          9   cultural resources of Native American tribes. See, e.g., S. Fork Band Council of W. Shoshone of
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   Nevada v. U.S. Dep’t of Interior, 588 F.3d 718, 721, 728 (9th Cir. 2009) (reversing a District

                                         11   Court order denying injunctive relief regarding NEPA claims because there is high “likelihood of
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   irreparable environmental injury without adequate study of the adverse effects” concerning a
            (202) 496-7500




                                         13   “mountain that has religious significance for Indian tribes”); Colorado River Indian Tribes v.

                                         14   Marsh, 605 F. Supp. 1425, 1440 (C.D. Cal. 1985) (“The court is also mindful of the advancement

                                         15   of the public interest in preserving these resources. They represent a means by which to better

                                         16   understand the history and culture of the American Indians in the past, and hopefully to provide

                                         17   some insight and understanding of the present day American Indians.”); Quechan Tribe of Fort

                                         18
                                              15
                                         19      See U.S. Border Patrol, Environmental Impact Statement for Construction, Maintenance, and Operation of
                                              Tactical Infrastructure, Rio Grande Valley Sector, Texas (Nov. 2007) (“Rio Grande EIS”), at BW1 FOIA CBP
                                         20   000795, available at https://www.dhs.gov/sites/default/files/publications/0006_-_bw1_foia_cbp_000649-
                                              001186_part1.pdf, (noting that “Increased foot traffic between fence sections would reduce vegetation, disturb soils,
                                         21   and lead to increased soil erosion….”); id. at 000805 (noting that “wildlife and wildlife habitat between the 21
                                              proposed tactical infrastructure sections would be adversely impacted by the funneling of cross border violators into
                                         22   the areas where there would be no fence and concentrated USBP operations.”); id. at 000808 (noting that “funneling
                                              of cross-border violators into occurrences of [listed species] could have long-term major adverse impacts on these
                                         23   species.”); id. at 000816 (“Archaeological resources between the 21 proposed tactical infrastructure sections could be
                                              adversely impacted by the funneling of cross border violators into the areas where there would be no fence. Increased
                                         24   foot traffic around the ends of sections of fence in remote areas would reduce vegetation, disturb soils, and could
                                              uncover and destroy unknown resources.”); see also U.S. Border Patrol FOIA Response, Environmental Assessment
                                         25   for the Proposed Installation, Operation, and Maintenance of Primary Pedestrian Fence Near Lukeville, Arizona
                                              (Jan. 2008) (Lukeville EA) at 001030, available at https://www.dhs.gov/sites/default/files/publications/0001_-
                                         26   _bw6_foia_cbp_000899_-_001536_part1.pdf.
                                              16
                                                 See id., see also Lukeville, EA001012-41, available at https://www.dhs.gov/sites/default/files/publications/0001_-
                                         27   _bw6_foia_cbp_000899_-_001536_part2.pdf (describing effect of migrant “circumvention” of pedestrian fencing);
                                              Nunez-Neto, B. and Vina, S., Congressional Research Service, Border Security: Barriers Along the U.S.
                                         28   International Border, (Sept. 21, 2006), 2, CRS-26, available at: https://trac.syr.edu/immigration/library/P1065.pdf.
                                              (noting shift in migration patterns and related crime outside newly constructed border barriers).
                                                                                                                        AMICUS CURIAE BRIEF OF TOHONO
                                                                                                        7                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 14 of 21



                                          1   Yuma Indian Reservation v. U.S. Dep’t of Interior, 755 F. Supp. 2d 1104, 1122 (S.D. Cal. 2010)

                                          2   (public interest favored protection of cultural resources where plaintiffs raised “serious questions

                                          3   going to the merits of the federal action”), quoting All. for Wild Rockies v. Cottrell, 622 F.3d

                                          4   1045, 1049 (9th Cir. 2010); see also All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1138

                                          5   (9th Cir. 2011) (“the public interest in careful consideration of environmental impacts before

                                          6   major federal projects go forward, and … suspending such projects until that consideration occurs

                                          7   ‘comports with the public interest.’”), quoting South Fork Band Council v. U.S. Dep’t of Interior,

                                          8   588 F.3d 718, 728 (9th Cir. 2009); cf. Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1124

                                          9   (9th Cir. 2005) (affirming preliminary injunction because “once the desert is disturbed, it can
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   never be restored.”). Given the breadth and significance of potential damage to resources at issue

                                         11   in this case, the Court should similarly find that the public interest favors injunctive relief here.
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   II.     THE PLANNED CONSTRUCTION WILL CAUSE IRREPARABLE HARM TO
            (202) 496-7500




                                                      THE NATION’S PUBLIC SAFETY AND RELATED RESOURCES
                                         13
                                                      In addition to the harms to cultural and natural resources identified in Section I, the
                                         14
                                              construction of border wall in Yuma Sector Project 3, coupled with the construction in Tucson
                                         15
                                              Project Sectors 1 and 2 would cause irreparable harm to the Nation’s public safety resources,
                                         16
                                              increasing costs and further strain on already overburdened law enforcement and border security
                                         17
                                              resources and significant damage to the Nation’s roads and infrastructure as a result of increased
                                         18
                                              migrant traffic (and associated law enforcement vehicle use) on the Reservation.
                                         19
                                                      A.       Impacts of Increased Border Crossing Activity on the Nation
                                         20
                                                      The Nation has supported the federal government with a wide variety of border security
                                         21
                                              enforcement measures, working cooperatively with it relating to the construction of extensive
                                         22
                                              vehicle barriers, the operation of two CBP forward operating bases on the Reservation, the
                                         23
                                              development of border security technologies like integrated fixed towers, and the authorization of
                                         24
                                              CBP checkpoints on reservation highways.17 Despite the Nation’s strong and continuing support
                                         25

                                         26   17
                                                Tohono O’odham Legislative Council Resolution No. 18-032, available at http://tolc-
                                         27   nsn.org/docs/actions18/18032.pdf; Tohono O’odham Nation Issue Brief: The Tohono O’odham Nation Opposes a
                                              “Border Wall” (Feb. 2017), available at: http://www.tonation-nsn.gov/wp-content/uploads/2017/02/Issue-Brief-
                                         28   Tohono-Oodham-Nation-Opposes-Border-Wall.pdf (rept. in U.S. Border Patrol FOIA Response, supra n.15 at
                                              000892). The Nation recently approved construction of integrated fixed towers specifically aimed at providing
                                                                                                                    AMICUS CURIAE BRIEF OF TOHONO
                                                                                                     8                            O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 15 of 21



                                          1   for federal border security, federal funding to assist the Nation with border security-related law

                                          2   enforcement on the Nation’s Reservation is extremely limited. As a result, the Nation spends in

                                          3   excess of $3 million of its own money annually to help meet the United States’ border security

                                          4   responsibilities, and spends more than a third of the Tohono O’odham Police Department budget

                                          5   on border security.18

                                          6           For example, the Nation’s Police Department investigates on average more than 75

                                          7   immigrant deaths per year, and provides funding for autopsies at a cost of $2,600 per autopsy,

                                          8   along with supplies and detective investigative hours, with no financial assistance from CBP.19

                                          9   The Nation also absorbs all costs to address damage to its natural resources, including the
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   removal of vehicles used and abandoned by smugglers and the control of wildland fires attributed

                                         11   to cross-border illegal activity.20 Much of the Nation’s 734.8 miles of federal reservation roads
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   are riddled with sinkholes, potholes, broken and cracked pavement, and washed-out bridges,
            (202) 496-7500




                                         13   damage that is caused or at least exacerbated by significant and extensive CBP vehicle use.21

                                         14   Maintenance and repair of these roads is inadequate, in part due to the inability of CBP and the

                                         15   Bureau of Indian Affairs, the agency charged with supervision of Indian reservations, to agree on

                                         16   a permanent source of federal funding for repairs.22

                                         17           B.       The Planned Construction Will Result in Increased Migrant Traffic and
                                                               Harms to the Nation
                                         18
                                                      Construction of the 74-mile long, 30-foot high concrete-filled steel wall contemplated by
                                         19
                                              Yuma Sector Project 3 and Tucson Project Sectors 1 and 2, which are designed to prevent
                                         20
                                              migrants from crossing the border on foot, will instead redirect migrant traffic onto the Nation’s
                                         21
                                              lands, particularly since the wall is less than two miles from the Nation’s western border. This
                                         22

                                         23

                                         24
                                              increased border security while obviating the need for additional physical border barriers. See Tohono O’odham
                                         25   Legislative Council Resolution No. 19-088, available at http://tolc-nsn.org/docs/Actions19/19088.pdf.
                                              18
                                                 Testimony of The Hon. Edward Manuel, Chairman, Tohono O’odham Nation, U.S. House Committee on
                                         26   Appropriations, Subcommittee on Interior, Environment and Related Agencies (Mar. 6, 2019) at 2, available at
                                              https://docs.house.gov/meetings/AP/AP06/20190306/109006/HHRG-116-AP06-Wstate-ManuelE-20190306.pdf.
                                              19
                                         27      Id.
                                              20
                                                 Id. at 3.
                                              21
                                         28      Id.
                                              22
                                                 Id.
                                                                                                                     AMICUS CURIAE BRIEF OF TOHONO
                                                                                                      9                            O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 16 of 21



                                          1   effect, which CBP refers to as “circumvention” or “funneling” is well documented,23 and causes

                                          2   increased migrant traffic and associated adverse impacts to areas near border wall construction.

                                          3   For example, in 2006, the Congressional Research Service concluded that the flow of illegal

                                          4   immigration had adapted to the construction of border barriers and increased enforcement in the

                                          5   San Diego sector (known as Operation Gatekeeper), causing an enormous shift in illegal

                                          6   immigration to the more remote areas of the Arizona desert and an increase in migrant deaths and

                                          7   crime in these remote areas:

                                          8                     …there is considerable evidence that the flow of illegal
                                                                immigration has adapted to this enforcement posture and has
                                          9                     shifted to the more remote areas of the Arizona desert. Over the
                                                                twelve year period between 1992 and 2004, overall apprehensions
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10                     in the San Diego sector declined by 75% while apprehensions in
                                                                the Yuma sector increased by 591%.24
                                         11
                                              The Congressional Research Service similarly noted that:
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                                One unintended consequence of [increased San Diego and El Paso
                                         13                     sector barriers and enforcement] and the shift in migration pattern
                                                                has been an increase in the number of migrant deaths each year; on
                                         14                     average 200 migrants died each year in the early 1990s, compared
                                                                with 472 migrants deaths in 2005. Another unintended
                                         15                     consequence of this enforcement posture may have been a relative
                                                                increase, compared to the national average, in crime along the
                                         16                     border in these more-remote regions.25
                                         17            CBP explicitly acknowledged the potential negative impacts from “funneling of illegal

                                         18   cross border activities” into areas between sections of proposed fencing in its 2007 EIS for wall

                                         19   construction in the Rio Grande Valley Sector in Texas.26 A year later, CBP again explicitly
                                         20   acknowledged migrant “circumvention” of pedestrian barriers in the 2008 Environmental

                                         21
                                              23
                                         22      See, e.g., Lukeville EA, supra n.15 at 000977, 001000-11, available at
                                              https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-_001536_part1.pdf, 001012-41,
                                         23   available at https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-_001536_part2.pdf,
                                              (describing effect of migrant “circumvention” of pedestrian fencing); Rio Grande EIS, supra n.15, at 00792, 00795,
                                         24   00802, 00805, 00806, 00808, 00816, 00817, available at https://www.dhs.gov/sites/default/files/publications/0006_-
                                              _bw1_foia_cbp_000649-001186_part1.pdf.
                                              24
                                         25      Nunez-Neto, B. and Vina, S., Congressional Research Service, Border Security: Barriers Along the U.S.
                                              International Border, (Sept. 21, 2006), 2, available at: https://trac.syr.edu/immigration/library/P1065.pdf.
                                              25
                                         26      Id. at CRS-26.
                                              26
                                                 Rio Grande EIS, supra n.15, at 00792, 00795, 00802, 00805, 00806, 00808, 00816, 00817, 00818, available at
                                         27   https://www.dhs.gov/sites/default/files/publications/0006_-_bw1_foia_cbp_000649-001186_part1.pdf, (adverse,
                                              long-term impacts to land use, vegetation, soils, wildlife, habitat, federally listed species and cultural resources from
                                         28   funneling of migrants resulting in increased foot traffic between fence sections; impacts considered “minor” because
                                              fence locations “were based on USBP operational requirements including the ability to make apprehensions.”).
                                                                                                                          AMICUS CURIAE BRIEF OF TOHONO
                                                                                                         10                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 17 of 21



                                          1   Assessment that was prepared to analyze the impacts of construction of the primary pedestrian

                                          2   fence that runs on either side of the Lukeville Port of Entry in the Organ Pipe Cactus National

                                          3   Monument.27 CBP’s Lukeville EA recognized that “indirect” negative impacts to land use, soils,

                                          4   wildlife habitat, unique and sensitive areas, biological resources, protected species like the

                                          5   Sonoran pronghorn, critical habitat, socioeconomic resources and aesthetics (trash and debris

                                          6   from undocumented migrants) could occur in areas outside the project corridor as “IAs [illegal

                                          7   aliens] attempt to avoid detection and circumvent the proposed infrastructure.”28 CBP did not

                                          8   directly address these adverse impacts to areas outside the project corridor, asserting that the

                                          9   “impacts cannot be quantified at this time because IA patterns and migration routes are
                                              completely out of USBP’s [CBP’s] control.”29 It suggested, however, that these harms would be
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10

                                         11   mitigated because “the primary pedestrian fence would act as a force multiplier and allow USBP
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   to deploy agents to areas without pedestrian barriers, therefore, minimizing potential adverse
            (202) 496-7500




                                         13   indirect impacts.”30 The EA specifically acknowledged potential socioeconomic impacts to the

                                         14   Nation that could occur from a shift in illegal pedestrian traffic as a result of constructing the

                                         15   primary pedestrian fence near the Lukeville Point of Entry,31 but CBP dismissed those impacts as

                                         16   insignificant because it was “impossible” to determine what they might be, as the direction of

                                         17   illegal pedestrian traffic “is solely at the discretion of the IAs” and “the primary pedestrian fence

                                         18   would allow USBP to deploy agents to those areas lacking infrastructure to minimize impacts

                                         19   from any potential shift in IA traffic.”32
                                         20           CBP reached these conclusions despite its earlier experience with Operation Gatekeeper

                                         21
                                              27
                                         22       Lukeville EA, supra n.15 at 000977, 001000-11, available at
                                              https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-_001536_part1.pdf, 001012-41,
                                         23   available at https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-_001536_part2.pdf.
                                              28
                                                 Id. at 001000-01, available at https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-
                                         24   _001536_part1.pdf, 001026-28, 001030, 001032, 001034, 001041, 001043, available at
                                              https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-_001536_part2.pdf.
                                              29
                                         25      Id. at 001026-28, 001030, 001032, 001034, 001036, 001040, 001041, 001043, available at
                                              https://www.dhs.gov/sites/default/files/publications/0001_-_bw6_foia_cbp_000899_-_001536_part2.pdf.
                                              30
                                         26      The Finding of No Significant Impact (FONSI) for the Lukeville Primary Pedestrian Fence project issued by CBP
                                              reaches the same conclusion. Lukeville EA, supra n.15 at 000972.
                                              31
                                         27      See Lukeville EA, supra n.15 at 001041, available at https://www.dhs.gov/sites/default/files/publications/0001_-
                                              _bw6_foia_cbp_000899_-_001536_part2.pdf.
                                              32
                                         28      Id. at 001041, 001042, available at https://www.dhs.gov/sites/default/files/publications/0001_-
                                              _bw6_foia_cbp_000899_-_001536_part2.pdf.
                                                                                                                      AMICUS CURIAE BRIEF OF TOHONO
                                                                                                     11                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 18 of 21



                                          1   and the documented increase in migration and related negative impacts to more remote areas

                                          2   outside that project area. The fact that CBP now proposes to construct new border wall to replace

                                          3   and extend the wall that was the subject of the 2008 Lukeville EA merely underscores the

                                          4   hollowness of CBP’s claim that the Lukeville wall would minimize adverse impacts outside of

                                          5   the fenced areas through the deployment of additional agents in those areas. Instead, the primary

                                          6   fencing had the impacts that the EA predicted (but that CBP dismissed as uncertain): increased

                                          7   migration outside the project area as migrants circumvented the barriers, with resulting negative

                                          8   impacts on natural and socioeconomic resources and increased illegal activity and crime in those

                                          9   outside areas, just as the Congressional Research Service previously documented.33
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10            If CBP constructs the planned border wall, there is no question that the Tohono O’odham

                                         11   Nation, whose Reservation is within two miles of its endpoint, will suffer those same kinds of
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   harms on its Reservation, and will incur exorbitant costs attempting to address them. In
            (202) 496-7500




                                         13   particular, the potential socioeconomic impacts to the Nation from migrant circumvention

                                         14   recognized in the Lukeville EA are far more likely to occur on the Nation’s Reservation and can

                                         15   no longer be dismissed as “insignificant.” In many ways this is a self-fulfilling prophecy – the

                                         16   Lukeville EA shows that the circumvention of existing barriers leads to the justification for

                                         17   additional barriers, rather than having any “force multiplier” effect. There is a very strong

                                         18   likelihood that history will repeat itself, this time on the Nation’s land, resulting in further

                                         19   irreparable harm to the Nation.34
                                         20            Increases in the number of migrants attempting to cross the border on the Nation’s

                                         21   reservation, migrant deaths, illegal activity and crime, damage to the Nation’s natural and cultural

                                         22   resources, trash and debris, wildland fires caused by migrants — all can be expected as migrants

                                         23
                                              33
                                         24      See, e.g., Dkt. No. 64-8, Rapuano Decl., Exhibit A, DHS Memorandum to Department of Defense (DOD) (Feb. 25,
                                              2019) at 5-6 (noting high number of apprehensions and drug smuggling between border crossings in Tucson Sector,
                                         25   and lack of pedestrian fencing in Tucson Sector resulting in increased drug trafficking and border violence, i.e.,
                                              increases in the areas that were “outside” the project area in the 2008 EA); Dkt. No. 118-1, Rapuano Second Decl., ¶
                                         26   6 (noting DOD approval of funding to block drug-smuggling corridors, including Tucson Projects 1 and 2) (May 13,
                                              2019).
                                              34
                                         27      The irony is that the deployment of additional barriers likely will not result in the desired increase in apprehensions
                                              of undocumented migrants. As reported by CRS, national statistics demonstrated that CBP made 1.2 million
                                         28   apprehensions in 1992 and again in 2004, strongly suggesting that the increased enforcement in San Diego sector had
                                              little impact on overall apprehensions. Congressional Research Service, Border Security, supra n.16 at 2.
                                                                                                                          AMICUS CURIAE BRIEF OF TOHONO
                                                                                                         12                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 19 of 21



                                          1   attempt to circumvent 74 miles of a border wall that ends on the Nation’s doorstep. The Nation’s

                                          2   public safety and border security resources will be stretched beyond the breaking point in an

                                          3   effort to address these harms. The Nation’s Police Department and emergency responders, as

                                          4   well as the Nation’s public works department and other government agencies will be forced to

                                          5   divert even more of their already limited resources to border security as the Nation attempts to

                                          6   respond to these significant negative impacts to its reservation lands, its natural and cultural

                                          7   resources, and its members. CBP use of the Nation’s reservation roads also is likely to increase,

                                          8   further damaging those roads, without any realistic possibility that adequate funding will be

                                          9   available for their repair.
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10           The federal government’s long history of failing to provide adequate resources to address

                                         11   border security issues on the Nation’s lands will only further exacerbate the harms that the Nation
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   will experience as a result of the funneling effects caused by the new border wall construction.
            (202) 496-7500




                                         13   As explained above, the Nation already spends millions of tribal dollars every year to help fulfill

                                         14   the federal government’s border security obligations, but receives very little federal funding to

                                         15   assist with border security, law enforcement, and infrastructure, including the repair of roads

                                         16   damaged by heavy CBP usage. The additional public safety and related resources that the Nation

                                         17   will be forced to expend in response to the likely increase of migrants and attendant damages to

                                         18   reservation resources and infrastructure will inflict serious and irreparable harm on the Nation.

                                         19           C.       The Harms to the Nation are Inconsistent with the Public Interest
                                         20           As described above, the likely harms to the Nation’s public safety and related resources

                                         21   (as well as natural and cultural resources on the reservation35) that the Nation will face if

                                         22   Defendants proceed with border wall construction constitute irreparable harms that are sufficient

                                         23   to support a preliminary injunction, particularly as they affect the public interest inquiry. The

                                         24   weight of the evidence regarding funneling or circumvention, based on the fencing constructed

                                         25   near Lukeville and in the San Diego Sector, makes it clear that the resulting harms to the Nation

                                         26   are very likely, if not inevitable. See All. for the Wild Rockies, 632 F.3d at 1131 (irreparable harm

                                         27
                                              35
                                         28     Lands Council v. McNair, 537 F.3d 981, 1005 (9th Cir. 2008) (“Preserving environmental resources is certainly in
                                              the public’s interest.”).
                                                                                                                      AMICUS CURIAE BRIEF OF TOHONO
                                                                                                      13                            O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 20 of 21



                                          1   is likely, not just possible, in the absence of an injunction). This Court and others also regularly

                                          2   consider public safety and economic harms like those that the Nation will experience in the

                                          3   context of the public interest factor in granting injunctive relief, see, e.g., Ramos, 336 F. Supp. 3d

                                          4   at 186 (economic harms to state amici favored preliminary injunction); California v. Azar, 911

                                          5   F.3d 558, 582 (9th Cir. 2018) (finding “potentially dire public health and fiscal consequences”

                                          6   resulting from government’s actions favored injunction); Spiegel v. City of Houston, 636 F.2d

                                          7   997, 1002 (5th Cir. 1981) (plaintiff may assert economic harms in challenging overbroad

                                          8   injunction to address law enforcement practices not in the public interest); Cty. of Santa Clara v.

                                          9   Trump, 250 F. Supp. 3d 497, 537 (N.D. Cal. 2017) (fear of losing federal funding under
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   Executive Order and interference with County’s ability to operate, provide key services, budget

                                         11   and plan for the future justified injunction); United States v. North Carolina, 192 F.Supp.3d 620,
         1900 K STREET, NW,
         DENTONS US LLP




                                         12   629 (M.D.N.C. 2016) (irreparable harm where the unavailability of funds was “likely to have an
            (202) 496-7500




                                         13   immediate impact on [the state’s] ability to provide critical resources to the public, causing

                                         14   damage that would persist regardless of whether funding [was] subsequently reinstated”).36

                                         15   III.     THE FEDERAL GOVERNMENT’S TRUST RESPONSIBILITY TO THE
                                                       NATION AMPLIFIES THE NATION’S INTEREST IN THIS CASE.
                                         16
                                                       The nature and weight of the harms to the Nation are further amplified when considered
                                         17
                                              against the backdrop of the United States’ trust responsibility to Indian tribes and its obligation to
                                         18
                                              protect trust assets, which Defendants clearly have failed to honor. See, e.g., Morton v. Ruiz, 415
                                         19
                                              U.S. 199, 236 (1974) (“The overriding duty of our Federal Government to deal fairly with Indians
                                         20
                                              wherever located has been recognized by this Court on many occasions.”); Nance v. EPA, 645
                                         21
                                              F.2d 701, 711 (9th Cir. 1981) (“It is fairly clear that any Federal government action is subject to
                                         22
                                              the United States’ fiduciary responsibilities toward the Indian tribes”) (emphasis original). This
                                         23
                                              responsibility extends to a wide variety of resources and tribal property, including wildlife
                                         24

                                         25   36
                                                See also Azar, 2019 WL 1877392, at *13 (N.D. Cal. Apr. 26, 2019) (public health harms to municipal amici
                                         26   favored preliminary injunction); Earth Island Inst. v. Elliott, 290 F. Supp. 3d 1102, 1125 (E.D. Cal. 2017)
                                              (examining public safety implications of proposed injunction on Forest Service tree removal project); Cty. of Santa
                                         27   Clara, 250 F. Supp. 3d at 537 (harm to public services); Morris v. N. Haw. Cmty. Hosp., 37 F. Supp. 2d 1181, 1188-
                                              89 (D. Haw. 1999) (discussing public interest in ensuring that eligible people receive home health care benefits). The
                                         28   extent of harm that construction in the Tucson Sector will cause to the Nation clearly weighs in favor of the public
                                              interest and the granting of the injunction.
                                                                                                                        AMICUS CURIAE BRIEF OF TOHONO
                                                                                                       14                             O’ODHAM NATION
                                              Case 4:19-cv-00892-HSG Document 215-1 Filed 10/18/19 Page 21 of 21



                                          1   resources, see Northern Arapahoe Tribe v. Hodel, 808 F.2d 741, 750 (10th Cir. 1987); off-

                                          2   reservation water resources, see Pyramid Lake Paiute Tribe of Indians v. Morton, 354 F. Supp.

                                          3   252, 254-58 (D.D.C. 1972); and actions taken off-reservation that impact tribal rights on-

                                          4   reservation, see Parravano v. Babbitt, 70 F. 3d 539, 546-47 (9th Cir. 1995). In fact, the actions

                                          5   contemplated by Defendants in carrying out the planned border wall construction will injure and

                                          6   destroy, rather than protect, the Nation’s on- and off-Reservation resources – including lands,

                                          7   cultural and natural resources, roads, and other trust property.

                                          8                                             CONCLUSION
                                          9          The Court should grant Plaintiffs’ Motion for Partial Summary Judgment.
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10

                                         11
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                               Dated: October 18, 2019                            DENTONS US LLP
                                         13

                                         14                                                       By: /s/
                                               Suzanne R. Schaeffer (pro hac vice)                  JESSICA L. DUGGAN (SBN 271703)
                                         15    suzanne.schaeffer@dentons.com                        jessica.duggan@dentons.com
                                               Samuel F. Daughety (pro hac vice)                    Dentons US LLP
                                         16    samuel.daughety@dentons.com                          One Market Plaza, Spear Tower, 24th Fl.
                                               DENTONS US LLP                                       San Francisco, California 94105
                                         17    1900 K Street, NW                                    Telephone: (415) 267-4000
                                               Washington, District of Columbia 20006               Facsimile: (415) 267-4198
                                         18    Telephone:      (202) 496-7500
                                               Facsimile:      (202) 408-6399
                                         19
                                               Joshua O. Rees (pro hac vice)
                                         20
                                               joshua.rees@tonation-nsn.gov
                                               Acting Attorney General
                                         21    TOHONO O’ODHAM NATION
                                               P.O. Box 830
                                         22    Sells, Arizona 85634
                                               Telephone:     (520) 383-3410                         Attorneys for Amicus Curiae
                                         23    Facsimile:     (520) 383-2689                         Tohono O’odham Nation
                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                                 AMICUS CURIAE BRIEF OF TOHONO
                                                                                               15                              O’ODHAM NATION
